Citation Nr: 0841912	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-14 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fargo, North 
Dakota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Altru 
Hospital from April 29, 2005, to May 1, 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The veteran served on active duty from February 2003 to 
January 2004.  He is service-connected for a number of 
disabilities.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Fargo, North Dakota, 
which is the Agency of Original Jurisdiction in this matter.

The Board notes that the regulations that provide for payment 
or reimbursement of non-VA emergency treatment were recently 
amended, effective October 10, 2008.  See 38 U.S.C. §§ 1725, 
1728.  

The appeal is REMANDED to the RO via the VA Medical Center in 
Fargo, North Dakota.  VA will notify the appellant if further 
action is required.


REMAND

On his substantive appeal, received in May 2006, the veteran 
checked the box indicating that he did not want a "BVA" 
hearing.  However, on the same day in May 2006, the RO 
received correspondence from the veteran's representative, it 
was noted that the veteran requested a "formal hearing with 
the business office."  The certification of appeal, VA Form- 
8, dated in August 2006, reflects the veteran's request for a 
video conference hearing, however, there is no indication in 
the record that such a hearing was ever scheduled.  

More recently, according to an informal hearing presentation 
dated in December 2008, the veteran's representative 
indicated that the veteran still requests that he be afforded 
the hearing of his choice, a video conference hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at the RO, with 
appropriate notification to the veteran 
and representative.  After a video 
conference hearing is conducted, or if 
the veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


